Citation Nr: 0515545	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for residuals, 
gunshot wound of the mediastinum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to September 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in part, continued a 
noncompensable disability rating for residuals, gunshot wound 
of the mediastinum.  

The veteran indicated on his February 2002 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for April 2005 and the veteran was provided 
notice of this hearing in March 2005.  However, the veteran 
failed to report to the scheduled hearing and failed to 
explain his absence.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's gunshot wound of the mediastinum is 
currently manifested by well healed and nontender scars and 
X-ray evidence of a retained bullet in the chest.


CONCLUSION OF LAW

The criteria for a disability rating disability of 10 percent 
for residuals, gunshot wound, mediastinum, have been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.56, 4.73, Diagnostic Code 5321 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
April 2001 and December 2003.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
his claim was being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the December 2001 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2001 and December 2003 letters contained 
specific requests that the veteran send any evidence to VA in 
his possession that pertains to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was first adjudicated in August 2000.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2001 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SOC and SSOC 
were provided to the veteran in December 2001 and June 2004, 
respectively.

The claims folder contains all available service medical 
records, VA medical records and VA examination reports.  The 
veteran has not identified any outstanding evidence to be 
obtained.  Furthermore, the veteran was scheduled for an 
additional VA examination in January 2004 but failed to 
report.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

The veteran contends that his service-connected residuals of 
a gunshot wound of the mediastinum, is more disabling than 
currently evaluated.  Disability evaluations are determined 
by the application of a schedule of ratings, which are based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  A request 
for an increased rating is to be reviewed in light of the 
entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

VA regulations also provide that evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2004).  Separate ratings, however, may be 
assigned for the separate and distinct manifestations of the 
same injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 

The veteran's residuals of a gunshot wound of the 
mediastinum, are currently rated as noncompensably disabling 
under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5321, Muscle 
Group XXI.  Muscle Group XXI controls the function of 
respiration, including the thoracic muscle group.  Under DC 
5321, a slight impairment will be assigned a noncompensable 
evaluation; a moderate impairment will be assigned a 10 
percent evaluation; and a moderately severe or severe 
impairment may be assigned a 20 percent evaluation.  

Guidance in rating muscle injuries is set out at 38 C.F.R. § 
4.56, which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight muscle disability is described as a simple 
wound of muscle without debridement or infection.  History 
will be reported as superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
There will be no cardinal signs or symptoms of muscle 
disability.  Objective findings will include minimal scar, 
and no evidence of fascial defect, atrophy, or impaired 
tonus.  There will be no impairment of function or metallic 
fragments retained in muscle tissue.

Moderate disability of muscles is described as a through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  The will be 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.

Moderately severe muscle disability is described at 38 C.F.R. 
§ 4.56 as being from through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History should 
include hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaints of cardinal signs 
and symptoms of muscle disability and evidence of inability 
to keep up with work requirements.  Objective findings should 
include entrance and exit scars indicating track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles as compared with sound side.  
Tests of strength and endurance of sound side demonstrate 
positive evidence of impairment.

Severe muscle disability is described at 38 C.F.R. § 4.56 as 
being from through and through or deep penetrating wounds due 
to high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection or 
sloughing of soft parts, intermuscular binding and scarring.  
History should include hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those for moderately severe muscle injuries and evidence of 
inability to keep up with work requirements.  Objective 
findings should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared to uninjured 
side indicate severe impairment of function.

Evidence relevant to the current level of severity of the 
veteran's residuals of a gunshot wound includes a VA 
examination dated in June 2000.  At the time of the 
examination the veteran reported a history of a gunshot wound 
to the chest in 1971 and complained of daily chest pain.  On 
physical examination, the examiner noted a 4 mm scar located 
to the right of the sternum, which was barely visible.  There 
was also a 1 cm x 0.5 cm scar noted on the posterior left 
upper chest area with a 9 cm x 3 cm hyperpigmented area 
surrounding it.  The 1 cm x 0.5 cm scar was slightly 
depressed.  Both scars were well healed and nontender with no 
fibrosis.  There was also a 3 cm scar lateral left chest 
area, which was the site of a chest tube inserted in the 
veteran's chest during service.  This scar was slightly 
sensitive to touch but was noted to be well healed and not 
inflamed.  Chest X-rays showed a retained bullet in the 
veteran's chest.   

Also of record are VA outpatient treatment notes dated from 
January 1990 through April 2002. These records reflect 
ongoing complaints of, and treatment for, various non service 
connected disabilities. 

In the veteran's February 2002 VA Form 1-9, he stated that 
the residuals of his gunshot wound had gotten worse and that 
he suffered from numbness in the area of the wound.  He 
requested another VA examination.  As was stated earlier, the 
veteran was scheduled for a VA examination in January 2004 
but failed to report.  Because the veteran failed to report 
to the January 2004 examination the Board will not evaluate 
the veteran's contention regarding numbness of the wound, but 
instead will evaluate the veteran's rating based on the June 
2000 VA examination.  

After a review of the evidence, the Board concludes that the 
veteran's residuals of a gunshot wound more nearly 
approximate the level of impairment associated with a 10 
percent evaluation.  As was stated in the June 2000 VA 
examination report, there is a retained bullet in the 
veteran's chest.  X-rays taken during a May 1990 VA 
examination also noted a bullet fragment at the lower medial 
right hemithorax projection.  As was stated earlier, under 
38 C.F.R. § 4.56, a finding of slight disability of the 
muscles is not appropriate when there are metallic fragments 
retained in muscle tissue.  Thus, because there is a retained 
bullet fragment in the veteran's chest, his disability is 
more than slight.  Therefore, in light of the evidence as 
noted above and by resolving reasonable doubt in the 
veteran's favor, the Board concludes that the veteran's 
residuals of a gunshot wound to the mediastinum warrant the 
higher evaluation of 10 percent under DC 5321.

As for the potential for a yet higher rating, the Board finds 
that the totality of the evidence reflects symptoms 
warranting no more than a 10 percent rating under the 
applicable criteria.  There is no evidence of any of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Nor is there evidence of any loss of deep fascia or 
muscle substance or impairment of muscle tonus or loss of 
power or lowered threshold of fatigue when compared to the 
veteran's other side.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the muscles of respiration consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).
    
The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's gunshot wound, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

In conclusion, the Board finds that the evidence warrants a 
disability rating of 10 percent under DC 5321 for the 
veteran's residuals, gunshot wound, mediastinum.


ORDER

A disability rating of 10 percent for residuals, gunshot 
wound, mediastinum, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


